DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 18 May 2021 (“Response”).  
Claims 7–22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7–14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because a system comprising a “database” (file) and a first “server” (program) can be interpreted as software/data per se.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites (in-part) “generating, by the first server, a fillable document with a plugin for a hash function for the second server.” 

The claim is further indefinite because it is unclear whether the phrase “for a hash function” refers to the “plugin” or the “fillable document,” and whether the phrase “for the second server” refers to the “hash function,” the “plugin,” or the “fillable document.”  
Dependent claims 16–22 fail to cure this deficiency of independent claim 15 (set forth directly above) and are rejected accordingly.
Claims 7–14 contain language similar to claims 15–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–14 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 further recites (in-part) “receiving, at the first server, the fillable document from the second server with a masking value for the primary account number, said masking value generated by execution of the hash function by the second server ….”
Claim 15 is indefinite because it is unclear whether the “masking value for the primary account number” is received as part of the “fillable document” or separate from the “fillable document.”
Furthermore, claim 15, in the case that the plugin is included in the fillable document (see rejection above), is indefinite because it is unclear if the limitation “said masking value generated by execution of the hash function by the second server” includes use of the plugin.

Claims 7–14 contain language similar to claims 15–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–14 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites 
The method of claim 15, wherein confirming the hash function comprises: 
determining, by the first server, whether the hash function is identical to the second hash function; 
in response to the determination being negative, identifying, by the first server, a substitution hash function of the second hash function for execution by the second server; 
transmitting the substitution hash function to the second server; and 
receiving a new masking value generated by the substitution hash function.
Claim 17 is indefinite because “the determination being negative” contradicts the positively recited step “confirming, by the first server, the hash function is identical to the second hash function” of claim 15.
Claims 9–10 and 18 contain language similar to claim 17 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–10 and 18 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 
Claims 7–22 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 15 recites (in-part) “generating, by the first server, a fillable document [comprising] a plugin …; [and] receiving, at the first server, the fillable document from the second server with a masking value for the primary account number, said masking value generated by execution of the hash function by the second server ….” 
The limitation above is broad enough to encompass excluding use of the claimed “plugin” to generate the “masking value.”
While Applicant’s specification discloses “client execution environment of the party may include a first hash function, and the client execution environment generates a masking value in response to executing the first hash function from a primary account number (PAN) … In one embodiment, the client execution environment may call a specific function using an API to generate the masking value” (Spec. [0039]), which supports (in a vacuum) the limitation “said masking value generated by execution of the hash function by the second server,” such disclosure does not support the former limitation in combination with the limitation “generating, by the first server, a fillable document [comprising] a plugin ….” 
In fact, Applicant’s specification further discloses “In another embodiment, instead of the server 102 identifying and coordinating with the service provider 104 to find identical cryptographic functions, as depicted in FIG. 2, a system 200 may include the service provider 
Therefore, claim 15 appears to be broad enough to include a combination of elements not disclosed by Applicant in the original disclosure, and therefore this new combination of elements is new matter.
Dependent claims 16–22 fail to cure this deficiency of independent claim 15 (set forth directly above) and are rejected accordingly.
Claims 7–14 contain language similar to claims 15–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–14 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both. Note: May refer to hardware configuration or software configuration.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000;
database “A file composed of records, each containing fields together with a set of operations for searching, sorting, recombining, and other functions.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002; and
server “On the Internet or other network, a computer or program that responds to commands from a client.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
Response to Arguments
Applicant argues “Claims 7-10 have been amended to recite that the ‘first server is configured to’ execute certain functions. Therefore, the claims do not recite software per se, and Applicant respectfully requests that the rejection under Section 101 be withdrawn.” Response 7 (emphasis in original).
This argument is not persuasive. The claim(s) does not recite “execute certain functions,” as alleged. Under the broadest reasonable interpretation, the term “configured to” can refer to a software configuration. Therefore, the system elements of “database” (or file) and “server” (or program) can be reasonably interpreted to only require data and/or software by itself.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685